Title: To George Washington from Edmund Randolph, 27 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 27th 1794.
          
          Message proposed by E. Randolph, some days agoto the
            President; but now rendered unnecessary byCongress having proceeded to vigorous
              measures.
          Although I cannot doubt, that from the sources of information possessed by Congress
            themselves, and the communications, which I have occasionally made to them, they feel
            the crisis in our public affairs; yet at no time have I seen the necessity of exercising
            the right of recommendation, more strongly than present.
          It is now almost five years, since our government was organized. Its sufficiency for
            the happiness of the Union has been tried; and stands approved by the friends of liberty
            and order. No people can ever have a deeper or more solemn interest in defending with
            firmness and with zeal their country already flourishing under the influence of such a
            Constitution; no people can, with better reason expect, from the progress of its
            operation, the completion of their welfare, and none ought to be more cautious, in
            trusting themselves to uncertain changes.
          Notwithstanding, after an honorable and scrupulous conduct towards all nations, we have
            arrived at the hour of suffering and of danger. Many of our fellow Citizens are now
            languishing in slavery and chains, our commerce has been ravaged, our Seamen dispersed
            by captures in foreign lands, or compelled into foreign service; and our peace
            threatened.
          
          The fate of our brethren groaning under a cruel bondage, will, I am persuaded, receive
            a sincere attention.
          To prevent a repetition of insult and violence; to meet the increasing hostility
            against us; and to be indemnified for the past; are cares, great indeed, in themselves,
            but involving the highest responsibility to our Constituents.
          We can never hope to obtain the respect which is due to us; to secure our peace or an
            exemption from plunder but by demonstrating our means to resist. The stability of public
            credit, and an adequate and regular revenue, constitute an essential article in the work
            of defence. You, Gentlemen, who so well understand the capacity of our fellow Citizens
            for taxation, and the calls of justice, honor and good faith, will adapt the fiscal
            arrangements accordingly. I trust too, that, when a question shall arise on the form,
            which the public force shall assume for our defence, it will not be forgotten, that
            principles of real efficiency ought to be consulted, and that it is our policy, and
            ought to be our character, to bid defiance to invasion from any of the powers of the
            earth.
          Without preparations, like these, the demand of retribution for past injuries would be
            an absurd waste of time. It will be treated with contempt if we remain in that painful
            situation of public weakness, which first invited attack.
          I must, therefore, lay before Congress my sense of this awful period, record to my
            fellow Citizens, that I have not neglected it; and declare again, that my co-operation
            with your labors shall be prompt, and persevering. There are certain moments in human
            affairs, when harmony among the persons, administering them, create an irresistable
            energy; and to cultivate it is patriotism. That this is the moment in the affairs of the
            United States, must be pronounced by all.
          When we shall be armed against the events of war, peace, that blessing to our rising
            Nation, will be at our command; and it shall be my constant effort to cherish it, with
            all the world.
        